Title: To Thomas Jefferson from William C. C. Claiborne, 16 January 1804
From: Claiborne, William C. C.
To: Jefferson, Thomas


               
                  Dear Sir, 
                  New-Orleans January 16. 1804
               
               A few days previous to my departure from Fort Adams, I had the honor to address to you a private letter, which I hope has reached you in safety.
               Since my arrival in this City, my official communications to the Department of State have informed you of all events of importance, and thro’ that channel I shall endeavour to keep you fully advised of such political occurrences as are worthy of notice.
               I now embrace a leisure moment to write you inofficially from this City; and to observe, that the high expectations I had formed of the value of our new acquisition to the United States, are fully confirmed by my personal observations. The country on the Mississippi is fertile, happily adapted to cultivation, its productions various and abundant, the people wealthy, and in the enjoyment of all the necessaries, and many of the luxuries of life. New-Orleans is a great, and growing City. The commerce of the Western Country concentrates at this place, and there appears to me a moral certainty, that in ten years, it will rival Philadelphia or New-York. I believe the citizens of Louisiana are, generally speaking, honest; and that a decided majority of them are attached to the American Government. But they are uninformed, indolent, luxurious—in a word, illy fitted to be useful citizens of a Republic. Under the Spanish Government education was discouraged, and little respectability attached to science. Wealth alone gave respect and influence; and hence it has happened that ignorance and wealth so generally pervade this part of Louisiana. I have seen Sir, in this City, many youths to whom nature has been apparently liberal, but from the injustice and inattention of their parents, have no other accomplishments to recommend them but dancing with elegance and ease. The same observation will apply to the young females, with this additional remark, that they are among the most handsome women in America.
                The promotion of education and general information in this Province, ought to be one of the first objects of the Government. I fear that if education be left entirely to the patronage of the inhabitants, it will continue to be neglected; for they are not sufficiently informed to appreciate it’s value. There are some respectable characters in and near New-Orleans, who were educated in France, that have pretensions to science, but they are unacquainted with our language and Government, and I fear they will not become useful citizens for some time.
               
               I feel solicitous to learn what form of government will be prescribed for Louisiana. I beleive myself, that a government somewhat similar to a territorial government in its first grade, is best suited to this Province. Some politicians who are here suppose that a military government can alone, for the present, ensure good order and harmony in this community; but I cannot assent to this opinion. The people will indeed have gained nothing by their annexation to the United States if a military system be still maintained. I believe firmly, that Louisiana may be governed without force. The inhabitants have nothing vicious in their dispositions, and have been educated in submission to the laws, and in obedience to the constituted authorities. The great body of Society being unacquainted with the American language, and strangers to our laws and customs, it is probable that partial discontents may arise; but I cannot suppose that they will be of such a nature as to render force necessary to suppress them. From the great intercourse between this Province and the United States, and the press of emigration, I entertain strong hopes that a radical change will, in a reasonable time be effected; I look forward to this change with great anxiety, for I am so great a friend to self-government that did the political safety of the Country admit of it, I could wish Louisiana to become a State tomorrow; but for the reasons already suggested, the experiment at this time would, in my opinion, be impolitic.
               I believe the climate of lower Louisiana is unhealthy, but it is by no means so unfriendly to human life as has been represented. I find here a great many old people and a number of children, and in general, the people appear to possess as strong athletic constitutions as are seen in similar climates. The American troops have already experienced much sickness, and it is probable that the ensuing spring and summer will be deemed unhealthy; for the old inhabitants agree that the climate proves unfavourable to strangers.
               Mrs. Claiborne ventured on a journey through the wilderness in November last, and is now with her friends in Tennessee. If the public service will admit of it, I should wish to visit that State myself in the course of the ensuing summer. When therefore, the permanent Governor of Louisiana shall have relieved me from this Post, I must entreat of you leave of absence for a few months.
               Friend Briggs finding that his business in the Mississippi Territory, would admit of his absence for a few weeks, is now on a visit to this City. He is greatly delighted with the soil and situation of Louisiana, but I believe the dissipation and extravagance of the inhabitants, together with the existence of slavery, has filled his mind with much serious concern: His sentiments and conduct impress me with an opinion that he sincerely loves his country.
               Col. Kirby and Mr. Nicholas left Orleans for Mobile on this morning, and will, I presume, in a few weeks transact the business of their mission; for the claims to land in Washington district are few in number. I fear Col. Rodney and Mr. Williams will have an arduous duty to perform; The claims submitted to their decision will be numerous and complicated: But being men accustomed to business and possessing much legal information, it is probable they will decide on all the claims which may be brought before them in about twelve months.
               The establishment of the temporary court in the City of New-Orleans, of which I advised you in my last dispatch to the Secretary of State, has relieved me from much business, but a sufficiency still devolves upon me to occupy most of my time. It is my intention to use no more authority than the actual state of things shall require. I know that in the exercise of my present discretionary powers, the danger I have to guard against, is the doing too much.
               I have lately obtained a sketch of the river Mississippi, from the mouth of the Yazoo river and also of the sea coast from the mouth of the Mississippi to Pensacola, and part of the coast to the West. Supposing that this Chart might be acceptable to you, I have taken the liberty to forward it under a seperate cover by this mail.
               For a continuation of your private and political happiness, I pray you to accept the best wishes of, 
               Your faithful friend
               
                  William C. C. Claiborne 
               
            